--------------------------------------------------------------------------------

January 31, 2013

VICTORY ELECTRONIC CIGARETTES LLC 1880 Airport Drive Ball Ground GA 30107

Attention: Marc Hardgrove

Dear Sirs:

  Commitment Letter

Teckmine Industries, Inc. (the “Lender”) has agreed to loan Victory Electronic
Cigarettes LLC (the “Borrower”) USD$500,000 upon and subject to the terms and
conditions contained in this commitment letter (“Commitment”).

1.

Definitions and Interpretation:

      (a)

Unless there is something in the subject matter or context necessarily
inconsistent therewith, capitalized words and terms used in this Commitment, in
Schedule A hereto and in any amendment or supplement hereto will have the
meanings ascribed to them herein or in Schedule A hereto, as the case may be.

      (b)

The provisions of Schedule A attached hereto, are incorporated into this
Commitment and form a part hereof.

      2.

Amount of Loan:

     

Subject to the terms and conditions of this Commitment, the Lender will make a
secured loan available to the Borrower in a principal amount (the “Principal”)
not exceeding USD$500,000 (the “Loan”).

      3.

Purpose:

     

To purchase inventory and the shipment of that inventory, finance trade accounts
receivable, and the payment of business expenses except that no funds from the
Loan may be used for a payment to a Non-Arm’s Length Party.

      4.

Interest Rate and Payments:

     

The balance outstanding under the Loan will bear interest at a rate equal to 12%
per annum. Interest shall be calculated monthly and payable monthly. The
Borrower shall pay the estimated interest for each month not less than 5 days
prior to the end of that month to the Lender. Any adjustments to the estimated
interest shall be made at the same time as the next month’s estimated interest
payment.


--------------------------------------------------------------------------------

Page 2

5.

Disbursement:

   

Subject to the provisions of this Commitment, the Loan shall be made available
to the Borrower in two tranches, the first tranche in the Principal sum of
USD$200,000 promptly upon execution of this Commitment (the “First Tranche”) and
the second tranche in the Principal sum of USD$300,000 promptly upon execution
of the Security Documents (the “Second Tranche”). The Borrower acknowledges that
the First Tranche will be secured by the Security Documents regardless of the
fact that such documents will be executed subsequent to advancement of the First
Tranche.

    6.

Repayment:

   

The Loan, including Principal, interest, and any fees owing with respect thereto
shall come due and be repaid in full on January 31, 2014, unless and until an
Event of Default occurs, whereupon all of the Indebtedness outstanding shall, at
the option of the Lender, immediately become due and payable, subject to any
applicable cure period.

    7.

Prepayment:

   

The Borrower will be entitled to prepay at any time, without penalty, the whole
or any portion of the Principal balance outstanding under the Loan, provided
that the Lender shall be provided with not less than 30 days written notice of
the Borrower’s intent to pre-pay and provided further that such prepayment will
not discharge any security in favour of the Lender while any Principal, interest
or any other fee or amount is owed pursuant to this Commitment.

    8.

Security:

   

As security for repayment of the Loan, the Borrower will provide or cause to be
provided to and in favour of the Lender, in form and terms satisfactory to the
Lender’s solicitors, the following security which will be negotiated and
executed prior to advancing the Second Tranche. The security documentation to be
provided will contain, among other things, all terms and conditions, including
the covenants, warranties, and representations of the Borrower, in the Lender’s
usual forms of security and supporting documents:


  (a)

General Security Agreement dated for reference January 31, 2013 granting to the
Lender a first security interest in all presently owned and after acquired
personal property and a floating charge over all of its other property, assets
and undertaking;

        (b)

if, on the date of entry into the Security Documents, the Borrower is a:


  (i)

LLC, a Collateral Assignment Agreement signed by each member of the Borrower
(the “Members”) assigning each member’s entire interest in the Borrower to the
Lender, or

        (ii)

corporation, a Pledge and Assignment of Securities made by each shareholder of
the Borrower (the “Shareholders”) in favour of the Lender with respect to the
Shares;


  (c)

USD$500,000 Debenture made by the Borrower in favour of the Lender; and


--------------------------------------------------------------------------------

Page 3

(d)

all such supporting certificates, resolutions and solicitor opinions as the
Lender may reasonably require. If the circumstances set out in section 8(b)(i)
apply, each member of the Borrower will, immediately upon conversion of the
Borrower from a LLC to a corporation, provide the documents set out in section
8(b)(ii).

        9.

Events of Default:

        (a)

At the option of the Lender, the whole of the outstanding balance of the Loan
will immediately become payable and the Security Documents will become
enforceable upon the happening of any of the following events:

        (i)

Default - if the Borrower makes default in any payment of Principal, interest,
or other money payable by it hereunder or under any of the Security Documents
when the same becomes due hereunder or thereunder, or if the Borrower makes
default in the observance or performance of something required to be done or
some covenant or condition required to be observed or performed herein or in the
Security Documents and, if such default is capable of being cured by the
Borrower, the same is not cured within 15 calendar days (or, if such default is
capable of being cured by the Borrower but not within such period of time and
the Borrower has commenced taking action to cure such default within such period
of time and diligently and in good faith continues taking such action, such
greater period of time, not exceeding an additional 15 calendar days as may be
necessary to cure such default);

        (ii)

Misrepresentation - if any representation or warranty given by the Borrower to
the Lender is untrue in any material respect;

        (iii)

Winding-Up - if an order is made or a resolution passed for the winding-up of
the Borrower, or if a petition is filed for the winding-up of the Borrower;

        (iv)

Bankruptcy – if the Borrower commits or threatens to commit any act of
bankruptcy or becomes insolvent or makes an assignment or proposal under any
jurisdiction, or a general assignment in favour of its creditors, a bulk sale of
its assets, or if a bankruptcy petition is filed or presented against the
Borrower that is not contested by the Borrower in good faith;

        (v)

Receivership - if a receiver, receiver and manager or receiver-manager or any
person with like powers is appointed for all or any of the assets of the
Borrower;

        (vi)

Arrangement - if any proceedings with respect to the Borrower are commenced
under the Companies Creditors Arrangement Act or the Bankruptcy and Insolvency
Act or equivalent legislation;

        (vii)

Cease Business – if the Borrower ceases or threaten to cease to carry on its
business;

        (viii)

Change of Control – if, in the opinion of the Lender, effective control of the
Borrower changes, other than the Acquisition;


--------------------------------------------------------------------------------

Page 4

  (ix)

Transfer of Property – if, without the prior written consent of the Lender, the
Borrower transfers a material portion of its property to any person other than
in the ordinary course of business;

        (x)

Property in Jeopardy - if the Lender in good faith believes, and has
commercially reasonable grounds to believe, that the prospect of repayment of
the Loan is impaired or that any of the property of the Borrower is, or is about
to be, placed in jeopardy;

        (xi)

Execution - if any execution, sequestration, extent, or any other process of any
kind is levied or enforced upon or against the property of the Borrower or any
material part thereof and remains unsatisfied for a period of 15 days as to
personal property or 4 weeks as to real property, unless such process is
disputed in good faith and in the reasonable opinion of the Lender does not
jeopardise or impair the security constituted by the Security Documents in any
material way;

        (xii)

Distress - if a distress or analogous process is levied upon the property of the
Borrower or any material part thereof, unless the process is disputed in good
faith and adequate security is given to pay the amount claimed in full;

        (xiii)

Subsequent Encumbrances - if, without the prior written consent of the Lender,
the Borrower further mortgages, charges, or otherwise encumbers a material
portion of its property to any person other than the Lender; or

        (xiv)

Pledge of Shares –if one or more members of the Borrower fails to provide the
documents contemplated in section 8(b)(ii) within 15 days following conversion
of the LLC into a corporation but only in the circumstances where the Borrower
originally executed the Security Documents as a LLC and subsequently converts
into a corporation.

Nothing contained herein will be construed or interpreted as imposing an express
or implied limitation upon or to prejudice the Lender’s right to demand payment
of the Loan in full at any time.

10.

Negative Covenants:

     

At all times during the term of the Loan, the Borrower will not, without the
prior written consent of the Lender:

      (a)

make revolving loans to or investments in, or provide guarantees or indemnities
or otherwise give financial assistance to, any person, other than in the
ordinary course of business;

      (b)

grant or allow any lien, charge, lease or any other encumbrance, whether fixed
or floating, other than a purchase money security interest, to be registered
against the assets of the Borrower, except in favour of the Lender; or

      (c)

issue, grant, permit or incur any debt except in favour of the Lender, other
than in the ordinary course of business.


--------------------------------------------------------------------------------

Page 5

11.

Financial Statements and Reports:

       

The Borrower will provide the following management prepared financial
information to the Lender prepared in accordance with United States GAAP applied
on a consistent basis with respect to prior periods:

        (a)

annual financial statements for the Borrower’s most recently completed financial
year;

        (b)

applicable interim financial statements for any completed quarterly period
subsequent to the year-end set out in Section 11(a); and

        (c)

applicable month-end financial statements for any completed monthly period
subsequent to the quarterly period set out in Section 11(b).

        12.

Fees and Costs:

        (a)

Subject to waiver of the loan fee by the Lender upon the closing of the
Acquisition as described below, the Borrower will pay to the Lender a
non-refundable loan fee of USD$200,000 (the “Loan Fee”). The Borrower
acknowledges and agrees that the Loan Fee is payable to the Lender as
consideration for the time, effort and expenses of the Lender and its employees
and agents to:

        (i)

review and/or study documents pertaining to the transaction(s) contemplated
hereby (including but not limited to any credit reports and financial
statements);

        (ii)

reserve funds in contemplation of the Loan; and

        (iii)

forego any opportunities to use the funds elsewhere.

        (b)

The Borrower agrees that the actual determination of the costs and expenses so
incurred by the Lender is not feasible and the Loan Fee represents a reasonable
estimate thereof and is payable to the Lender in the manner set out below
without set-off, abatement or deduction.

       

The Borrower further agrees that the Loan Fee will be earned by the Lender on
the issuance of this Commitment to the Borrower and payable to the Lender on the
earlier of:

        (i)

the occurrence of an Event of Default, subject to any applicable cure period; or

        (ii)

on the date that the Formal Agreement is terminated in accordance with its
terms, or, if the Formal Agreement is not entered into, on the date that the
Borrower and the Lender decide not to proceed with the Acquisition in accordance
with the terms of the Letter of Intent (a “Termination Event”), unless extended
by the Lender in writing in its sole discretion.

       

Notwithstanding the above, upon the closing of the Acquisition, the Lender will
waive the Loan Fee in its entirety. In the event of a Termination Event and
provided such event is not the result of any breach of any term of the Formal
Agreement by the Borrower, and is not the result of the Borrower being unable or
unwilling to close the Acquisition or proceed with the Letter of Intent, as
applicable, (the “No-Fault Event”), then the Loan Fee shall be reduced to
USD$15,000. Additionally, and in the event only the First Tranche is advanced,
the applicable Loan Fee payable in accordance with this Section 12 shall be
reduced by 40% (i.e. USD$80,000 in the circumstances set out in Section 12(b)(i)
and USD$6,000 in the circumstances involving a No-Fault Event.


--------------------------------------------------------------------------------

Page 6

 

In that regard the Borrower acknowledges and agrees that the Loan Fee represents
a genuine pre-estimate of such liquidated damages and is not a penalty and that
the consequences of a breach of the provisions of this Commitment are such as to
make precise pre-estimation of such damages very difficult.

       

It is also understood and agreed that the Lender will have the right to enforce
payment of any outstanding balance of the Loan Fee and, except as explicitly set
out herein, nothing herein contained shall release any person from liability to
pay the balance of the Loan Fee.

       

The foregoing is without prejudice to the rights of the Lender to obtain from
the Borrower by legal action, specific performance of the Borrower’s covenants
and obligations hereunder, or any other remedies available at law or in equity
to the Lender.

        (c)

The Borrower will pay, whether or not funds are disbursed under the Loan, all
legal costs, registration fees and other costs incurred by the Lender in
investigating title and perfecting the Security Documents.


13.

Collateral Assignment/Pledge of Shares

   

Following entry into this Commitment, each of the Members or Shareholders, as
applicable, agrees to undertake commercially reasonable efforts to negotiate and
execute the Collateral Assignment or Pledge and Assignment of Securities, as
applicable, and documents related thereto.

    14.

Non-Merger:

   

It is understood and agreed that the execution and delivery of the Security
Documents, the registration of the Security Documents and the disbursement of
funds under the Loan will in no way merge or extinguish this Commitment or the
terms and conditions hereof, which will continue in full force and effect. In
the event of any inconsistency or conflict between any of the provisions of this
Commitment and any provision or provisions of the Security Documents, the
provisions of this Commitment will prevail.

    15.

Taxes:

   

All payments to be made by the Borrower pursuant to this Commitment are to be
made without set-off, compensation or counterclaim, free and clear of and
without deduction for or on account of any Tax, including but not limited to
withholding taxes, except for Taxes on the overall net income of the Lender.

    16.

Maximum Interest Rate:

   

The Borrower agrees that, notwithstanding any provision in this Commitment to
the contrary, no interest on the credit advanced under this Commitment will be
payable in excess of that permitted by applicable law. If the effective annual
rate of interest, calculated in accordance with generally accepted actuarial
practices and principles, would exceed the amount permitted by applicable law on
the Loan advanced, then:


--------------------------------------------------------------------------------

Page 7

  (a)

any excess that has been paid will be credited towards prepayment of the Loan;
and

        (b)

any overpayment that may remain after such crediting will be returned forthwith
to the Borrower upon demand.


17.

Assignment:

   

This Commitment and any benefits hereunder may not be transferred, assigned or
otherwise disposed of by the Borrower to any other party without the prior
written consent of the Lender.

    18.

Further Assurances:

   

The Borrower shall at all times, do, execute, acknowledge and deliver or cause
to be done, executed, acknowledged or delivered all such further acts, deeds,
transfers, assignments, security agreements and assurances as the Lender may
require in order to give effect to the provisions hereof and for the better
granting, transferring, assigning, charging, setting over, assuring, confirming
or perfecting the security interests hereby created and the priority accorded to
them by law or under this Commitment, including but not limited to the
registration of the charges created by the Security Documents in all
jurisdictions requested by the Lender.

    19.

Currency:

   

All monetary amounts set out herein are stated in United States dollars.

    20.

Public Statements:

   

Except as required by applicable law, the Borrower shall not make or cause to
make any public announcement or statement with respect to the Acquisition, this
Commitment, or the Security Documents without the approval of the Lender, such
approval not to be unreasonably withheld or delayed. The Borrower acknowledges
that, promptly after the entering into of this Commitment, the Lender is
required to issue a press release announcing the entering into of this
Commitment and the Acquisition.

    21.

Enurement:

   

This Commitment will enure to the benefit of and be binding upon the parties and
their respective heirs, executors, administrators, successors, and permitted
assigns, as applicable.

    22.

Counterparts

   

This Commitment may be executed in counterparts and delivered by fax or other
electronic means capable of producing a printed copy and shall be deemed
effective for all purposes.


--------------------------------------------------------------------------------

Page 8

This Commitment and the Loan offered will expire if the Borrower has not
accepted the terms and conditions hereof by signing and returning the enclosed
copy of this letter on or before January 31, 2013.

Yours truly,

TECKMINE INDUSTRIES, INC.

Per: /s/ Nathan Woods     Authorized Signatory  


--------------------------------------------------------------------------------

Page 9

ACCEPTANCE

     The Borrower hereby accepts the offer of TECKMINE INDUSTRIES, INC. to
provide financing as set forth above and agrees to borrow the monies
representing the Loan upon and subject to the terms of this Commitment.

     For good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged), the Borrower hereby promises and agrees to pay the
Indebtedness (including the Loan Fee and all other costs and charges and
expenses required to be paid to the Lender) and to keep, observe and perform (or
to cause to be kept, observed and performed) all of their other covenants and
agreements set forth herein and in the Security Documents to which it is a
party, in the manner respectively contemplated hereby and thereby.

     The Borrower authorizes the Lender to instruct its solicitors to prepare
the Security Documents and to register a UCC Financing Statement with respect
thereto at the registries in the applicable jurisdictions in which the Borrower
holds its assets and conducts its business as determined by the Lender.

Accepted and agreed to this 31st day of January, 2013.

VICTORY ELECTRONIC CIGARETTES LLC

Per: /s/ Marc Hardgrove     Authorized Signatory  

Each of the undersigned Members hereby executes this Commitment Letter solely to
acknowledge and agree to the obligations set out in sections 8(d) and section 13
of this Commitment Letter.

WITNESSED BY: )     )     )   Name )     )   Address ) /s/ Marc Hardgrove   )
MARC HARDGROVE   )     )   Occupation )  


--------------------------------------------------------------------------------

Page 10

WITNESSED BY: )     )     )   Name )     )   Address ) /s/ David Martin   )
DAVID MARTIN   )     )   Occupation )               WITNESSED BY: )     )     )
  Name )     )   Address ) /s/ Brent Willis   ) BRENT WILLIS   )     )  
Occupation )               WITNESSED BY: )     )     )   Name )     )   Address
) /s/ Paul Simon   ) PAUL SIMON   )     )   Occupation )               WITNESSED
BY: )     )     )   Name )     )   Address ) /s/ Paul Dillman   ) PAUL DILLMAN  
)     )   Occupation )  


--------------------------------------------------------------------------------

Page 11

WITNESSED BY: )     )     )   Name )     )   Address ) /s/ John Perner   ) JOHN
PERNER   )     )   Occupation )               WITNESSED BY: )     )     )   Name
)     )   Address ) /s/ Steve Riffle   ) STEVE RIFFLE   )     )   Occupation )  


--------------------------------------------------------------------------------


SCHEDULE A   DEFINITIONS AND INTERPRETATION FORMING PART OF THAT CERTAIN
COMMITMENT LETTER DATED JANUARY 31, 2013 FROM TECKMINE INDUSTRIES, INC. TO
VICTORY ELECTRONIC CIGARETTES LLC

1.                     DEFINITIONS

1.1                  “Acquisition” has the meaning set out in the Letter of
Intent.

1.2                  “Affiliate” when used to indicate a relationship with a
person, an entity is an “Affiliate” of another entity if one of them is a
subsidiary of the other or each of them is controlled by the same person.

1.3                  “Associate” when used to indicate a relationship with a
person, means:

  (a)

an entity of which the person beneficially owns or controls, directly or
indirectly, voting securities entitling the person to more than 10% of the
voting rights attached to all outstanding voting securities of the entity; or

        (b)

in the case of a person who is an individual, that person’s spouse or child or
any relative of that person or of his or her spouse who has the same residence
as that person.

1.4                  “Commitment” means this commitment letter dated January 31,
2013 and every schedule thereto.

1.5                  “Events of Default” means any of the events referred to in
Section 9 and “Event of Default” means any one of them.

1.6                  “Formal Agreement” has the meaning set out in the Letter of
Intent.

1.7                  “Indebtedness” means all present and future indebtedness
and liability, direct or indirect, of the Borrower to the Lender arising under
and pursuant to this Commitment and the Security Documents (including, without
limitation, the amount outstanding under the Loan and all accrued interest
thereon and all fees and costs payable in connection therewith).

1.8                  “Insider” means:

  (a)

a director, officer or manager of the Borrower, as applicable;

        (b)

a director, officer or manager of a company that is an Insider or subsidiary of
the Borrower, as applicable; or

        (c)

a person that beneficially owns or controls, directly or indirectly, voting
Shares or membership interests carrying more than 10% of the voting rights
attached to all outstanding voting Shares or membership interests of the
Borrower.

1.9                  “Letter of Intent” means the letter of intent dated January
17, 2013 between the Issuer and the Borrower.

--------------------------------------------------------------------------------

1.10                “Non-Arm’s Length Party” means, in relation to the Borrower:

  (a)

a promoter, director, officer, manager or Insider of the Borrower and any
Associates or Affiliates of any such person; or

        (b)

another entity or an Affiliate of that entity, if that entity or its Affiliate
have the same promoter, director, officer, manager, Insider as the Borrower.

1.11                “Security Documents” means the security documents set out in
Section 8 of the Commitment, and “Security Document” means any one of them.

1.12                “Shares” means the issued and outstanding common shares in
the capital of the Borrower.

1.13                “Taxes” means all taxes, levies, imposts, stamp taxes,
duties, deductions, withholdings and similar impositions payable, levied,
collected, withheld or assessed as of the date of this Commitment or at any time
in the future under the laws of Canada or any political subdivision thereof, and
“Tax” shall have a corresponding meaning.

1.14                “USD$” and “$” means lawful currency of the United States.

2.                     INTERPRETATION

2.1                  “Herein”, “hereunder”, and similar terms refer to the
Commitment as a whole and not to any specific Clause or provision thereof.

2.2                  The word “person” includes in its meaning any firm or
corporation.

2.3                  When the context makes it possible, the singular includes
the plural and vice versa, and all references to any person, whether a party to
this Commitment or not, will be read with such changes in number or gender as
the party or reference requires.

2.4                  If any provision, covenant, or agreement contained in this
Commitment is invalid or unenforceable in whole or in part, then such invalid or
unenforceable provision, covenant, or agreement or part thereof will be severed
from and will not affect the validity or enforceability of the remainder of this
Commitment.

2.5                  Any reference in this Commitment to a statute will include
any amendment or successor statute and any regulations thereunder in force from
time to time.

2.6                  The headings appearing in this Commitment have been
inserted for convenience of reference only and in no way define, limit, or
enlarge the scope or meaning of the provisions of this Commitment.

2.7                  This Commitment will enure to the benefit of the Lender and
be binding upon the Borrower and its successors, permitted assigns, executors
and administrators, as applicable.

--------------------------------------------------------------------------------